Name: Council Implementing Regulation (EU) 2019/409 of 14 March 2019 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  European construction;  civil law;  Europe;  international security
 Date Published: nan

 15.3.2019 EN Official Journal of the European Union L 73/16 COUNCIL IMPLEMENTING REGULATION (EU) 2019/409 of 14 March 2019 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) In view of the use of force by the Russian Federation that led to the detention of Ukrainian servicemen and the seizure of vessels on 25 November 2018 in the Kerch Strait, which constituted a violation of international law as well as of the sovereignty and territorial integrity of Ukraine, the Council considers that eight persons should be added to the list of persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2019. For the Council The President G. CIAMBA (1) OJ L 78, 17.3.2014, p. 6. ANNEX The following persons are added to the list of persons set out in the Annex I to Regulation (EU) No 269/2014: Name Identifying information Reasons Date of listing 176. Sergey Nikolayevich STANKEVICH (Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã µÃ ²Ã ¸Ã  Ã ¡Ã ¢Ã Ã Ã Ã Ã ÃÃ §) Gender: male; DOB: 27.1.1963 Head of Border Directorate of the Federal Security Service of the Russian Federation for Republic of Crimea and City of Sevastopol , Rear Admiral. In this capacity, he was responsible for actions of the coast guard naval fleet of the Russian Federation against Ukraine on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 177. Andrey Borisovich SHEIN (Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã ¾ÃÃ ¸Ã Ã ¾Ã ²Ã ¸Ã  Ã ¨Ã ÃÃ ) Gender: male; DOB: 10.6.1971 Deputy Head of Border Directorate  Head of Coast Guard Unit of the Federal Security Service of the Russian Federation for Republic of Crimea and City of Sevastopol.  In this capacity, he participated in operations against Ukrainian ships and their crew during the actions of the Russian Federation against Ukraine on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 178. Aleksey Mikhailovich SALYAEV Aleksey Mikhailovich SALYAYEV Oleksii Mykhailovych SALIAIEV (Ã Ã »Ã µÃ ºÃ Ã µÃ ¹ Ã Ã ¸Ã Ã °Ã ¹Ã »Ã ¾Ã ²Ã ¸Ã  Ã ¡Ã Ã Ã ¯Ã Ã , Ã Ã »Ã µÃ ºÃ Ã Ã ¹ Ã Ã ¸Ã Ã °Ã ¹Ã »Ã ¾Ã ²Ã ¸Ã  Ã ¡Ã Ã Ã ¯Ã Ã ) Gender: male; DOB: 22.8.1978 Commanding officer of the border patrol boat Don  (side markings 353) of the Border Guard Service of the Federal Security Service of the Russian Federation. He was in command of the vessel that actively participated in actions of the Russian Federation against Ukrainian vessels and their crew on 25 November 2018, and conducted ramming of the estuary tug, Yany Kapu , of the Ukrainian Navy. Those actions prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 179. Andrei SHIPITSIN / SHYPITSIN (Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã ¨ÃÃ ÃÃ ¦ÃÃ  / Ã ¨ÃÃ Ã Ã ¦ÃÃ ) Gender: male; DOB: 25.12.1969 Commanding officer of the border patrol boat Izumrud  of the Border Guard Service of the Federal Security Service of the Russian Federation. He was in command of the vessel that actively participated in actions of the Russian Federation against Ukrainian vessels and their crew on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 180. Aleksey Vladimirovich SHATOKHIN / Oleksii Volodymyrovich SHATOKHIN (Ã Ã »Ã µÃ ºÃ Ã µÃ ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¨Ã Ã ¢Ã Ã ¥ÃÃ  / Ã Ã »Ã µÃ ºÃ Ã Ã ¹ Ã Ã ¾Ã »Ã ¾Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¨Ã Ã ¢Ã Ã ¥Ã Ã ) Gender: male; DOB: 26.1.1971 Head of the Service of the Kerch Control Point for the Republic of Crimea and City of Sevastopol  of the Federal Security Service of the Russian Federation. He participated in operations against Ukrainian vessels during the actions of the Russian Federation against Ukrainian vessels and their crews on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 181. Ruslan Alexandrovich ROMASHKÃ N (Ã Ã Ã Ã »Ã °Ã ½ Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã Ã Ã Ã ¨Ã ÃÃ ) Gender: male; DOB: 15.6.1976 Head of the Service of the Control Point in the Republic of Crimea and City of Sevastopol  of the Federal Security Service of the Russian Federation. In this role, he was responsible for coordinating the actions of Russian Federation forces against Ukrainian vessels and their crews on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 182. Sergey Alekseevich SHCHERBAKOV (Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã »Ã µÃ ºÃ Ã µÃ µÃ ²Ã ¸Ã  Ã ©Ã Ã Ã Ã Ã Ã Ã ; Ã ¡Ã µÃÃ ³Ã Ã ¹ Ã Ã »Ã µÃ ºÃ Ã Ã ¹Ã ¾Ã ²Ã ¸Ã  Ã ©Ã Ã Ã Ã Ã Ã Ã ) Gender: male; DOB: 2.11.1986 Commanding officer of the anti-submarine ship Suzdalets  of the Black Sea Fleet of the Russian Federation. He commanded the ship which participated in the actions of the Russian Federation against Ukrainian ships and their crews on 25 November 2018, and actively participated in the blockade of tugboat Yani Kapu  and seizure of the armed gunboat Nikopol . Those actions prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019 183. Aleksandr Vladimirovich DVORNIKOV (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã Ã Ã Ã ÃÃ Ã Ã ) Gender: male; DOB: 22.8.1961 POB: Ussuriysk, Primorskiy Krai, Russian Federation Commander of the Southern Military District of the Russian Armed Forces, Colonel-General and responsible for military forces in the region, including illegally annexed Crimea and Sevastopol. In this role he was responsible for the actions of the Black Sea Fleet and other military forces of the Russian Federation against Ukraine on 25 November 2018 which prevented access by Ukrainian vessels to their coast on the Sea of Azov, thereby undermining the territorial integrity and sovereignty of Ukraine and undermining the security of Ukraine through the disruption of the movements and operability of Ukrainian naval vessels. Those actions also supported the consolidation of the illegal annexation of the Crimean peninsula into the Russian Federation. 15.3.2019